Citation Nr: 1329137	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  13-13 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether an overpayment of educational assistance benefits paid under Chapter 35, Title 38, United States Code, was validly created.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from April 1987 to January 1991.  The appellant in this case is his spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 decision of the VA Regional Office (RO) in St. Louis, Missouri, which determined that an overpayment of Chapter 35 educational benefits in the amount of $ 2,808.00, had been validly created.  Jurisdiction of the case was later transferred to the RO in Nashville, Tennessee.

The appellant was scheduled for a Board video conference hearing to be held before a Veterans Law Judge in July 2013; she elected to postpone that hearing.  A second Board video conference hearing was scheduled for September 2013; that hearing was cancelled by the appellant.  As will be further discussed herein, the file contains a statement from the appellant's accredited representative dated and received in August 2013, to the effect that the appellant wished to withdraw her pending claim from appellate consideration.  Accordingly, the sole pending claim in this case will be formally dismissed herein.  


FINDINGS OF FACT

In August 2013, prior to the promulgation of a decision, the Board received notification from the appellant's representative requesting withdrawal of her pending claim involving whether an overpayment of educational assistance benefits paid under Chapter 35, Title 38, United States Code, was validly created.  



CONCLUSION OF LAW

The criteria for withdrawal of the appeal relating to a claim involving whether an overpayment of educational assistance benefits paid under Chapter 35, Title 38, United States Code, was validly created; have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.   

In August 2013, the Board received notification from the appellant's representative to the effect that she wished to withdraw from appeal a pending claim involving whether an overpayment of educational assistance benefits paid under Chapter 35, Title 38, United States Code, was validly created.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter and it must be dismissed.



ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


